EXHIBIT 10.1
 


 
This INCREMENTAL AMENDMENT NO. 1, dated as of October 1, 2014 (together with all
exhibits and schedules hereto, this “Incremental Amendment”), is entered into by
MacDermid Holdings, LLC, a Delaware limited liability company (“Holdings”),
MacDermid, Incorporated, a Connecticut corporation (“MacDermid”), Platform
Specialty Products Corporation (f/k/a Platform Acquisition Holdings Limited), a
Delaware corporation (“PSP” and, together with MacDermid, the “Borrowers”),
certain subsidiaries of Holdings and PSP party hereto, Barclays Bank PLC
(“Barclays”), as collateral agent and administrative agent (in such respective
capacities, the “Collateral Agent” and the “Administrative Agent”; collectively,
the “Agent”) and as an L/C Issuer and the New USD Term Loan Lenders (as defined
below).  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
 
RECITALS
 
A.  Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 6, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) among the Borrowers, the Agent, the lending institutions from time
to time parties thereto and the other agents and entities party thereto, the
Amendment No. 2 to the Credit Agreement, dated as of August 6, 2014 (the
“Amendment No. 2”), by and among the Borrowers, the Agent, the lending
institutions from time to time parties thereto and the other agents and entities
party thereto,  and the Amended and Restated Pledge and Security Agreement,
dated as of October 31, 2013 (as further amended, restated, supplemented or
otherwise modified from time to time), among the Borrowers, the Loan Parties (as
defined in the Credit Agreement) party thereto (the Borrowers and such Loan
Parties, collectively, the “Reaffirming Parties”) and the Collateral Agent for
the benefit of the Secured Parties (as amended, supplemented, amended and
restated or otherwise modified from time to time prior to the date hereof, the
“Security Agreement”).
 
B.  Reference is hereby made to the Acquisition Agreement (the “Acquisition
Agreement”) dated August 4, 2014 (as amended, supplemented, amended and restated
or otherwise modified from time to time prior to the date hereof), by and among
a representative of Percival S.A., as the seller (the “Seller”), MacDermid
Agricultural Solutions Holdings B.V., a limited liability company incorporated
and organized under the laws of the Netherlands and a subsidiary of PSP
(“MASH”), as the purchaser, and PSP, as guarantor, pursuant to which MASH agreed
to acquire from Seller all of the Equity Interests of Percival S.A., a société
anonyme incorporated and organized under the laws of Belgium, which is engaged
in the agrochemical business (the “Acquired Business”), on the terms and
conditions set forth in the Acquisition Agreement (the “Acquisition”).
 
C.  Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrowers, including the Term Loans, the Revolving
Credit Loans and Revolving Credit Commitments (each as defined in the Credit
Agreement).
 
D.  Pursuant to the Credit Agreement, the Borrowers may obtain Incremental Term
Loans by, among other things, entering into an Incremental Amendment in
accordance with the terms and conditions of the Credit Agreement.
 
E.  On the Incremental Amendment Date (as defined below),  the Borrowers
shall  borrow new term loans in an aggregate principal amount of $300,000,000
(the “New USD Term Facility” and such loans, the “New USD Term Loans”) from the
parties to this Incremental Amendment designated as a “New USD Term Loan Lender”
on such party’s signature page hereto (each, a “New USD Term Loan Lender”)
through an increase in the Tranche B Term Loan Facility and each New USD Term
Loan Lender agrees to fund the amount set forth under “Tranche B Term Loan
Commitment” on its signature page hereto on the Incremental Amendment Date.
 
 
 

--------------------------------------------------------------------------------

 
F.  Each Reaffirming Party expects to realize substantial direct and indirect
benefits as a result of this Incremental Amendment (including the agreements set
forth in Section 1 hereof becoming effective and the consummation of the
transactions contemplated thereby) and desires to reaffirm its obligations
pursuant to the Collateral Documents to which it is a party.
 
NOW THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
SECTION 1. Agreements and Amendments to Credit Agreement as of the Incremental
Amendment Date. Each of the Borrowers, the Loan Parties, the Administrative
Agent, the L/C Issuer and the New USD Term Loan Lenders agrees that on the
Incremental Amendment Date:


(a)           Each New USD Term Loan Lender agrees to fund the amount set forth
under “Tranche B Term Loan Commitment” on its signature page hereto.  Except as
set forth in this Incremental Amendment, the New USD Term Loans shall have
identical terms as the Tranche B Term Loans and shall otherwise be subject to
the provisions of the Credit Agreement.


(b)           In accordance with the last sentence of Section 2.14(e) of the
Credit Agreement, if the Amendment No. 2 Funding Date (as defined in Amendment
No. 2) occurs before December 31, 2014, then the amortization table for the
Tranche B Term Loans set forth in Section 2.07(a) of the Credit Agreement shall
be ratably increased by the aggregate principal amount of the New USD Term Loans
and read as follows:
 
Tranche B Repayment Date
Amount
September 30, 2014
$1,887,500.00
December 31, 2014
$2,976,107.59
March 31, 2015
$2,976,107.59
June 30, 2015
$2,976,107.59
September 30, 2015
$2,976,107.59
December 31, 2015
$2,976,107.59
March 31, 2016
$2,976,107.59
June 30, 2016
$2,976,107.59
September 30, 2016
$2,976,107.59
December 31, 2016
$2,976,107.59
March 31, 2017
$2,976,107.59
June 30, 2017
$2,976,107.59
September 30, 2017
$2,976,107.59
December 31, 2017
$2,976,107.59
March 31, 2018
$2,976,107.59
June 30, 2018
$2,976,107.59
September 30, 2018
$2,976,107.59
December 31, 2018
$2,976,107.59
March 31, 2019
$2,976,107.59
June 30, 2019
$2,976,107.59
September 30, 2019
$2,976,107.59
December 31, 2019
$2,976,107.59
March 31, 2020
$2,976,107.59

 
 
2

--------------------------------------------------------------------------------

 
 
Tranche B Repayment Date
Amount
Tranche B Maturity Date
Remainder

 
(c)           In accordance with the last sentence of Section 2.14(e) of the
Credit Agreement, if the Amendment No. 2 Funding Date occurs on or after
December 31, 2014 and on or prior to January 31, 2015, then the amortization
table for the Tranche B Term Loans set forth in Section 2.07(a) of the Credit
Agreement shall be ratably increased by the aggregate principal amount of the
New USD Term Loans and read as follows:
 
Tranche B Repayment Date
Amount
September 30, 2014
$1,887,500.00
December 31, 2014
$2,646,993.67
March 31, 2015
$2,976,107.59
June 30, 2015
$2,976,107.59
September 30, 2015
$2,976,107.59
December 31, 2015
$2,976,107.59
March 31, 2016
$2,976,107.59
June 30, 2016
$2,976,107.59
September 30, 2016
$2,976,107.59
December 31, 2016
$2,976,107.59
March 31, 2017
$2,976,107.59
June 30, 2017
$2,976,107.59
September 30, 2017
$2,976,107.59
December 31, 2017
$2,976,107.59
March 31, 2018
$2,976,107.59
June 30, 2018
$2,976,107.59
September 30, 2018
$2,976,107.59
December 31, 2018
$2,976,107.59
March 31, 2019
$2,976,107.59
June 30, 2019
$2,976,107.59
September 30, 2019
$2,976,107.59
December 31, 2019
$2,976,107.59
March 31, 2020
$2,976,107.59
Tranche B Maturity Date
Remainder

 
(d)           In accordance with the last sentence of Section 2.14(e) of the
Credit Agreement, if the Amendment No. 2 Funding Date does not occur by the
Effective Date (as defined in Amendment No. 2), then the amortization table for
the Tranche B Term Loans set forth in Section 2.07(a) of the Credit Agreement
shall be ratably increased by the aggregate principal amount of the New USD Term
Loans and read as follows:
 
Tranche B Repayment Date
Amount
September 30, 2014
$1,887,500.00
December 31, 2014
$2,646,993.67
March 31, 2015
$2,646,993.67
June 30, 2015
$2,646,993.67
September 30, 2015
$2,646,993.67
December 31, 2015
$2,646,993.67
March 31, 2016
$2,646,993.67
June 30, 2016
$2,646,993.67

 
 
3

--------------------------------------------------------------------------------

 
 
Tranche B Repayment Date
Amount
September 30, 2016
$2,646,993.67
December 31, 2016
$2,646,993.67
March 31, 2017
$2,646,993.67
June 30, 2017
$2,646,993.67
September 30, 2017
$2,646,993.67
December 31, 2017
$2,646,993.67
March 31, 2018
$2,646,993.67
June 30, 2018
$2,646,993.67
September 30, 2018
$2,646,993.67
December 31, 2018
$2,646,993.67
March 31, 2019
$2,646,993.67
June 30, 2019
$2,646,993.67
September 30, 2019
$2,646,993.67
December 31, 2019
$2,646,993.67
March 31, 2020
$2,646,993.67
Tranche B Maturity Date
Remainder

 
(e)          In accordance with the last sentence of Section 2.14(d) of the
Credit Agreement, it is deemed necessary and appropriate to amend Section
2.05(a)(iv) of the Credit Agreement, and therefore, Section 2.05(a)(iv) of the
Credit Agreement is hereby amended by replacing the words “twelve months after
the Closing Date” with the words “six months after October 1, 2014” in each
place therein.


SECTION 2. Representations and Warranties.  The Borrowers and the Loan Parties
represent and warrant to the Agent, the L/C Issuer, and the Lenders as of the
Incremental Amendment Date that:
(a)  The execution, delivery and performance by each Loan Party of this
Incremental Amendment or other documents executed in connection herewith to
which such Person is or is to be a party, and the consummation of the
transactions contemplated herein, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any material Lien under, or
require any material payment to be made under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law that
would adversely affect the rights of the Lenders, the Administrative Agent or
the Collateral Agent under the Loan Documents.
 
(b)  This Incremental Amendment or other document executed in connection
herewith has been duly executed and delivered by each Loan Party that is party
hereto and thereto. This Incremental Amendment or other document executed in
connection herewith constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party hereto and thereto
in accordance with its terms, except to the extent that enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
(c)  (i) both before and after giving effect to this Incremental Amendment, no
Default or Event of Default has occurred and is continuing and (ii) all
representations and warranties of Holdings, each Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan Document
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.


 
4

--------------------------------------------------------------------------------

 
(d)  Neither the amendment of the Credit Agreement effected on the Incremental
Amendment Date pursuant to this Incremental Amendment nor the execution,
delivery, performance or effectiveness of this Incremental Amendment: (a)
impairs (or will impair as of the Incremental Amendment Date) the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document (as
defined in the Credit Agreement), and such Liens continue unimpaired with the
same priority to secure repayment of the Obligations (as defined in the Credit
Agreement), whether heretofore or hereafter incurred or (b) requires (or will
require as of the Incremental Amendment Date) that any new filings be made or
other action taken to perfect or to maintain the perfection of such Liens (other
than any filings in connection with the addition of new Loan Parties).


SECTION 3. Conditions to Effectiveness of this Incremental Amendment.  This
Incremental Amendment shall become a binding agreement of the parties hereto and
the agreements and amendments set forth herein, shall each become effective on
the date (the “Incremental Amendment Date”) on which each of the following
conditions is satisfied or waived:
 
(a)  The Administrative Agent shall have received from (i) the Borrowers and the
other Loan Parties, (ii) the New USD Term Loan Lender on the Incremental
Amendment Date and (iii) each of the other parties hereto, a counterpart of this
Incremental Amendment signed on behalf of such party;
 
(b)  The Administrative Agent shall have received a closing certificate from a
secretary or assistant secretary of each of PSP and MacDermid and each Loan
Party, in each case, certifying as to (i) resolutions duly adopted by the board
of directors (or equivalent governing body) of the Borrowers and each Loan Party
authorizing the execution, delivery and performance of the Incremental Amendment
(and the Loan Documents or other documents executed in connection therewith or
herewith in each case as amended on the Incremental Amendment Date), (ii) copies
of organizational documents (or, if applicable, a certification that that there
has been no change to such entity’s organizational documents previously
delivered to the Administrative Agent on October 31, 2013 or August 6, 2014, as
applicable, and such organizational documents remain in full force and effect as
of the Incremental Amendment Date), (iii) incumbency and specimen signatures of
each officer executing any Loan Document on behalf of the Borrowers and each
Loan Party and (iv) the good standing of the Borrowers and each Loan Party;
 
(c)  The Borrowers shall have paid (i) to the Administrative Agent all
reasonable out-of-pocket costs and expenses of the Administrative Agent required
in connection with this Incremental Amendment pursuant to Section 11.04 of the
Credit Agreement and (ii) to the Collateral Agent and the Administrative Agent
all reasonable and documented out-of-pocket costs, expenses and fees (including
any payment of fees separately agreed to by PSP and the Administrative Agent)
that are due on or before to the Incremental Amendment Date, including expenses
associated with the arrangement, negotiation and preparation of this Incremental
Amendment, and the reasonable and documented fees, disbursements and other
charges of one firm of counsel, Latham & Watkins LLP, plus one local counsel in
each appropriate jurisdiction;
 
 
5

--------------------------------------------------------------------------------

 
(d)  The Acquisition shall have been consummated no later than 11:59 pm (New
York Time) on December 31, 2014 (the “Acquisition Effective Date”);
 
(e)   Substantially simultaneously with the borrowing of the New USD Term Loans,
the Acquisition shall have been consummated substantially in accordance with the
terms of the Acquisition Agreement (provided, that no amendment, modification or
waiver of any term thereof or any condition to MASH’s or the Borrowers’
obligation to consummate the Acquisition thereunder (other than any such
amendment, modification or waiver that is not materially adverse to any interest
of the New USD Term Loan Lenders) shall be made or granted, as the case may be,
without the prior written consent of the Administrative Agent);
 
(f)  The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler, P.C., counsel to Holdings, PSP, the Borrowers organized in the
United States and, to the limited extent New York law is applicable, the other
Loan Parties, as customary for transactions of this type, which shall be in form
and substance reasonably satisfactory to the Administrative Agent and (ii) each
local counsel to Holdings, PSP, the Borrowers, the other Loan Parties which
shall be in form and substance satisfactory to the Administrative Agent in the
jurisdictions listed on Schedule 1 hereto;
 
(g)  The Administrative Agent shall have received a certificate from a financial
officer of the Borrowers which shall be in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that, immediately before
and after giving effect to the Acquisition and the other transactions set forth
in this Incremental Amendment, the Borrowers and their respective Subsidiaries,
taken as a whole, are Solvent (as defined in the Credit Agreement);
 
(h)  (x) At least five (5) Business Days before the Incremental Amendment Date,
the Administrative Agent shall have received a completed standard “life of loan”
flood hazard determination form for each Domestic Mortgaged Property, and if the
property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (A) a notification to the Borrowers (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) created by the U.S. Congress pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004 (collectively, the “Flood Laws”) is not available because the
applicable community does not participate in the NFIP, (B) documentation
evidencing the Borrowers’ receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (C) if Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrowers’ application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Collateral Agent and in compliance with
the Flood Laws and (y) on the Amendment No. 2 Funding Date (as defined in
Amendment No. 2) (or, in the event the Amendment No. 2 Funding Date does not
occur by the Effective Date (as defined in Amendment No. 2), within 30 days of
the Effective Date (as defined in Amendment No. 2) (such date, the “Agriphar
Mortgage Modification Date”)), the Administrative Agent shall have received (I)
mortgage amendments reflecting the amendment of the Obligations contemplated
hereby (the “Mortgage Amendments”), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to the Mortgaged
Property, each duly executed and delivered by an authorized officer of each
party thereto and in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
unless Administrative Agent is satisfied in its reasonable discretion (based on
advice reasonably satisfactory to the Administrative Agent of local counsel in
the state in which the applicable Mortgaged Property is located) that Mortgage
Amendments are not required in order to secure the Borrowers’ Obligations as
modified hereby; (II) Title searches with respect to each Mortgaged Property
and, in connection with any Mortgage Amendment delivered pursuant to clause (I)
above and to the extent available at commercially reasonable rates in the
jurisdiction in which the applicable Mortgaged Property is located, date-down,
modification, so-called “non-impairment” or other endorsements reasonably
satisfactory to the Administrative Agent with respect to the applicable title
insurance policy, each in form and substance reasonably satisfactory to
Administrative Agent,  and (III) advice of local counsel to the Borrower with
respect to each Mortgage Amendment, in form (which may be by email) and
substance reasonably satisfactory to the Administrative Agent;
 
 
6

--------------------------------------------------------------------------------

 
(i)  The New USD Term Loan Lender shall have received, if requested at least two
Business Days in advance of the Incremental Amendment Date, a Term Loan Note,
payable to the order of such New USD Term Loan Lender, duly executed by
MacDermid and PSP;
 
(j)  The New USD Term Loan Lender shall have received, sufficiently in advance
of the Incremental Amendment Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act.
 
(k)  The Borrowers shall give the Administrative Agent notice prior to (i) 11:00
A.M., New York City time, two Business Days prior to the anticipated Incremental
Amendment Date in the case of Base Rate Loans and (ii) 11:00 A.M., New York City
time, three Business Days prior to the anticipated Incremental Amendment Date in
the case of Eurocurrency Rate Loans) requesting that each New USD Term Loan
Lender make the New USD Term Loans on the requested funding date and specifying
the amount to be borrowed.
 
(l)  Barclays shall have received all fees due and payable by PSP and/or
MacDermid to Barclays on the Incremental Amendment Date as separately agreed to
by such parties and PSP and/or MacDermid shall have paid any other fees
separately agreed that are due and payable on the Incremental Amendment Date;
and
 
(m)  The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrowers certifying which shall be in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that, (i) immediately before and after giving effect to the Acquisition and the
other transactions set forth in this Incremental Amendment (including the
incurrence of Loans under the New USD Term Facility) (collectively, the
“Transactions”), no Default or Event of Default under Section 9.01(a), (f) or
(g) shall have occurred and be continuing, (ii) the Specified Representations
(as defined below) and Acquired Business Representations (as defined below) are
true and correct in all material respects on and as of the Incremental Amendment
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, provided that any representation and
warranty that is qualified as to “materiality”, “material adverse effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, and (iii) after
giving effect to the Transactions, PSP and its Subsidiaries (including the
Acquired Business) shall have outstanding no indebtedness other than (a) the
loans and other extensions of credit under the Credit Agreement and the New USD
Term Facility and (b) any other indebtedness permitted pursuant to the Credit
Agreement, the Acquisition Agreement or the Loan Documents.
 
 
7

--------------------------------------------------------------------------------

 
(n)  Since August 4, 2014, there shall not have occurred a Material Adverse
Effect (as defined in the Acquisition Agreement on August 4, 2014).
 
For purposes hereof, “Specified Representations” means the representations and
warranties in Article VI of the Credit Agreement relating to corporate existence
and good standing, requisite power and authority to enter into the Loan
Documents (including this Incremental Amendment), due authorization, execution,
delivery and enforceability of the Loan Documents (including this Incremental
Amendment); no conflicts of the Loan Documents (including this Incremental
Amendment) with the organizational documents, any material debt agreement or
material applicable law; environmental compliance; insurance; taxes; no
litigation to enjoin the funding of the of Loans under the New USD Term
Facility; no default; accuracy and completeness of historical financial
statements; Investment Company Act; FCPA; OFAC; margin stock; solvency of the
Borrowers and their respective Subsidiaries on a consolidated and pro forma
basis for the Acquisition and the financing thereof; senior indebtedness; and
Patriot Act.


For purposes hereof, “Acquired Business Representations” means, with respect to
the Acquired Business, the representations made by or with respect to the
Acquired Business in the Acquisition Agreement that are material to the
interests of the Lenders and which the breach thereof will excuse PSP and
MacDermid (or any of their affiliates) from their obligations to consummate the
Acquisition.


It is understood and agreed that, in the event that the conditions set forth
above shall not be satisfied by the Acquisition Effective Date, the agreements
and amendments set forth herein (including Section 1 hereof) shall not become
effective.
 
SECTION 4. Counterparts.  This Incremental Amendment and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or e-mail of an executed counterpart of a
signature page to this Incremental Amendment and each other Loan Document shall
be effective as delivery of an original executed counterpart of this Incremental
Amendment and such other Loan Document. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
 
SECTION 5. Applicable Law.  THIS INCREMENTAL AMENDMENT AND ANY OTHER LOAN
DOCUMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS INCREMENTAL AMENDMENT OR ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).
 
 
8

--------------------------------------------------------------------------------

 
SECTION 6. Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Incremental Amendment and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Incremental Amendment.
 
SECTION 7. Effect of Amendment.
 
(a)  Except as expressly set forth herein, this Incremental Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the L/C Issuer, or the Agents
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.  The
parties hereto expressly acknowledge that it is not their intention that this
Incremental Amendment or any of the other Loan Documents executed or delivered
pursuant hereto constitute a novation of any of the obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, but a
modification thereof pursuant to the terms contained herein.  As of the
Incremental Amendment Date, each reference in the Credit Agreement and the
Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement or the Security Agreement (including, without limitation, by
means of words like “thereunder”, “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby and the
Security Agreement as amended hereby, as applicable, and this Incremental
Amendment and each of the Credit Agreement and the Security Agreement shall be
read together and construed as a single instrument.  Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Incremental Amendment as of the
Incremental Amendment Date.  This Incremental Amendment shall constitute a Loan
Document (as defined in the Credit Agreement, both before and after giving
effect to the amendment thereof hereby).
 
(b)  On the Incremental Amendment Date, each New USD Term Loan Lender, if not
already a Lender immediately prior to the Incremental Amendment Date, shall, as
applicable, (i) become a “Lender” and a “Term Loan Lender”, in each case, for
all purposes of the Credit Agreement and the other Loan Documents and (ii) have
the “Tranche B Term Loan Commitment” set forth on such New USD Term Loan
Lender’s signature page hereto be a “Tranche B Term Loan Commitment” under the
Credit Agreement and such New USD Term Loan Lender’s New USD Term Loans be
“Tranche B Term Loans” under the Credit Agreement.
 
(c)  Except as provided herein, the New USD Term Loans shall be treated as Term
Loans for all purposes under the Credit Agreement, including without limitation
with respect to maturity, prepayments, repayments, interest rate and other
economic terms. Notwithstanding anything in the Credit Agreement to the
contrary, the initial Interest Period with respect to New USD Term Loans shall
commence on the Incremental Amendment Date and end on the date(s) necessary (as
determined by the Administrative Agent) to ensure that all such New USD Term
Loans are included in each Borrowing of outstanding Term Loans on a pro rata
basis. The Administrative Agent is hereby authorized to take all actions as may
be reasonably necessary to ensure that all such New USD Term Loans are included
in each Borrowing of outstanding Term Loans on a pro rata basis and the
Administrative Agent shall be authorized to mark the Register accordingly to
reflect the amendments and adjustments set forth herein.
 
 
9

--------------------------------------------------------------------------------

 
SECTION 8. Affirmation.  Each Loan Party (i) reaffirms its obligations under the
Loan Documents to which it is a party, (ii) acknowledges and agrees that all of
its obligations under the Security Agreement and the other Collateral Documents
to which it is party are reaffirmed and remain in full force and effect on a
continuous basis, (iii) reaffirms each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties and its guarantees made pursuant to
the Guaranty (prior to the Incremental Amendment Date and after the Incremental
Amendment Date (after giving effect to this Incremental Amendment))  and (iv)
confirms that its guarantee under the Guaranty and its obligations under any
other Collateral Document (prior to the Incremental Amendment Date and after the
Incremental Amendment Date (after giving effect to this Incremental Amendment)),
as applicable, shall apply to the Borrowers’ obligations under the Credit
Agreement (including as amended hereby).


SECTION 9. Submission to Jurisdiction; WAIVERS OF JURY TRIAL.  Section 11.16(b)
and (c) of the Credit Agreement is hereby incorporated by reference
herein.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING OR DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
INCREMENTAL AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 10. FATCA.
 
(a)           For purposes of determining withholding Taxes imposed under FATCA,
from and after the Incremental Amendment Date, the Borrowers and the
Administrative Agent shall treat (and the New USD Term Loan Lenders party hereto
hereby authorize the Administrative Agent to treat) the Incremental Amendment as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
 
(b)           Pursuant to Section 11.14(c) of the Credit Agreement, the
Borrowers and the Administrative Agent request each Foreign Lender to provide
documentation on or before December 31, 2014 to allow the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.



 
 [signature pages follow]


 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed as of the date first above written.
 

 
MACDERMID HOLDINGS, LLC
             
By:
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
                               
MACDERMID, INCORPORATED
             
By:
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
     
and Senior Vice President
                     
PLATFORM SPECIALTY PRODUCTS CORPORATION
                     
By:
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
     
and Senior Vice President
                               
PLATFORM DELAWARE HOLDINGS, INC.
                     
By:
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
     
and Secretary
 

 
 
 
[Incremental Amendment – Signature Page]


 
 

--------------------------------------------------------------------------------

 


AUTOTYPE HOLDINGS (USA) INC.
BAYPORT CHEMICAL SERVICE, INC.
CANNING GUMM, LLC
ECHO INTERNATIONAL, INC.
MACDERMID ANION, INC.
MACDERMID ACUMEN, INC.
MACDERMID AUTOTYPE INCORPORATED
MACDERMID BRAZIL, INC.
MACDERMID GROUP, INC.
MACDERMID HOUSTON, INC.
MACDERMID INTERNATIONAL INVESTMENTS LLC
MACDERMID INVESTMENT CORP.
MACDERMID OFFSHORE SOLUTIONS, LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS ACUMEN, INC.
MACDERMID PRINTING SOLUTIONS, LLC
MACDERMID PUBLICATION & COATING PLATES, LLC
MACDERMID SOUTH AMERICA, INCORPORATED
MACDERMID SOUTH ATLANTIC, INCORPORATED
MACDERMID TEXAS, INC.
MACDERMID US HOLDINGS, LLC
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC.
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING LTD.
W. CANNING USA, LLC
 
 

By: /s/ Frank J. Monteiro     Name: Frank J. Monteiro     Title: President  

 
 
                                                                
  
[Incremental Amendment – Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
   

 
DYNACIRCUITS, LLC
               
By:
MacDermid, Incorporated, its member
                             
By:
/s/ Frank J. Monteiro
       
Name:
Frank J. Monteiro
       
Title:
Chief Financial Officer
       
and Senior Vice President
             
By:
Echo International, Inc., its member
                             
By:
/s/ Frank J. Monteiro
       
Name:
Frank J. Monteiro
       
Title:
President
               
 
                     
MACDERMID INTERNATIONAL PARTNERS
               
By:
MacDermid, Incorporated, its partner
                             
By:
/s/ Frank J. Monteiro
       
Name:
Frank J. Monteiro
       
Title:
Chief Financial Officer
       
and Senior Vice President
                         
By:
MacDermid Overseas Asia Limited, its partner
                           
By:
/s/ Frank J. Monteiro
       
Name:
Frank J. Monteiro
       
Title:
President
 

 
 
[Incremental Amendment – Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
   
as Agent and L/C Issuer
                       
By:
/s/ Ann E. Sutton      
Name:
Ann E. Sutton      
Title:
Director  

 
 
 
 
 
 
 
 
 
 
 
 
[Incremental Amendment – Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
   
as a New USD Term Loan Lender
             
By:
/s/ Ann E. Sutton      
Name:
Ann E. Sutton      
Title:
Director  

 
Tranche B Term Loan Commitment: $300,000,000.00
 
 
 
 
 
 

 
 
 
[Incremental Amendment – Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1




Local/Foreign Counsel Jurisdictions


Local Counsel:


1.
Iowa

2.
Connecticut

3.
Texas

4.
Massachusetts

5.
South Dakota

6.
Illinois


